Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This communication is in response to Amendment filed on January 21, 2021. Claims 1-9 and 11-20 are pending. Claims 1 and 6 are amended. Claim 10 is cancelled.


Response to Arguments
Referring to the objection to the abstract, Applicant’s amendment to remove the implied terminology is acknowledged. As such, the objection to the abstract is withdrawn.

Referring to the objection to claim 6, Applicant’s amendment to the claim is acknowledged. As such, the objection to the claim is withdrawn.


Applicant’s arguments, see pages 1-3 of Remarks, filed on January 21, 2021, with respect to claims 1-9, 12 and 16-20 have been fully considered and are persuasive.  The 35 USC 102(a)(1) and 102(a)(2) rejections of those claims have been withdrawn. However, the 35 USC 102(a)(1) and 102(a)(2) rejections of claims 11 and 13-15 are maintained because they differ in scope from 1-9, 12 and 16-20.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 11 and 13-15 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by US Patent 6,212,524 issued to Weissman et al (hereafter Weissman).
Referring to claim 11, Weissman discloses a method [Abstract; Fig 2], comprising:
a computing system receiving, from a developer of an application, a selection of one of a plurality of database templates to be used by the application, wherein the database templates define data types supported for a non-relational database accessible to the application [consultant using enterprise manager 102 defines from where the data in the schema is to be derived and how data is to be put into the datamart 150 .e.g. associates each piece of data with a semantic meaning, col. 10, lines 24-42, Fig 2, element 210; semantic definitions 163 are templates for converting staging tables 130 data according to predefined semantics, Fig 2; semantic template defines how particular type of data is populated into datamart, col. 3, lines 16-19; source systems 110 from which data for datamart is pulled include non-relational databases e.g. object databases, col. 9, lines 51-55];
the computing system servicing a request from the application to manipulate a value of a particular data type defined by the selected database template [wherein extraction process 204 loads data from source systems into datamart according to the SQL statements and semantic definitions- they are used to generate and populate the datamart 150, col. 11, lines 1-30, Fig 2, element 204];
in response to the request, the computing system identifying a set of data manipulation language (DML) instructions based on the selected database template; and the computing system issuing the identified set of DML instructions to the non-relational database [SQL statements issued to source system and results loaded into staging tables 130, col. 11, lines 11-17, Fig 2, element 260-270].

the identifying includes: translating a data type specified by the application in the request to the particular data type defined by the selected database template; and identifying the set of DML instructions based on the translating [staging table 130 data moved into datamart using semantic definitions 163, col. 11, lines 18-26, Fig 2, element 270].

Referring to claim 14, Weissman discloses that the computing system storing an instance of the value of the particular data type in a cache of the computing system; and the computing system servicing a request to read the value from the non-relational database by reading the value from the cache [datamart stores data extracted from OLTP databases and provides for query analysis, col. 1, lines 61-67; users can query datamart, col. 5, lines 49-54; Fig 1, element 150 distinct from source systems 110].

Referring to claim 15, Weissman discloses that the application is hosted on an application server configured to serve the application to a plurality of client devices and to communicate with the computing system [web server 186; one or more user computers 180, Fig 1].

Allowable Subject Matter
Claims 1-9 and 16-20 are allowed.
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is an examiner’s statement of reasons for allowance:

Referring to claim 1, the primary reason for the allowance of the claim, in this instance, is the recitation of maintaining a software development platform that hosts applications provided by a plurality of developers, wherein the maintaining includes storing the plurality of database templates; receiving via a graphical user interface of the development platform a selection of one of the database templates to be used by the application, and in response to the selection, issuing the DDL instructions to provision the non-relational database with a schema that implements a particular data type defined by the selected database template, in combination with all claimed limitations, which are not taught by the prior art of record.
The closest prior art Weissman (US Patent 6,212,524) discloses defining a schema using metadata and generating a table via SQL instructions according to the metadata for converting extracted data into a format [Fig 2, elements 210-220 and specification], and also discloses moving staging table data into the datamart using templates [Fig 2, element 270 and specification]. However Weissman’s usage of the templates is not for the purpose of provisioning the datamart with a schema that implements a particular data type defined by the template, or a selection of a template, 


The closest prior art Lankford (US 2019/0377713) teaches applying input and output templates to define an output schema of a non-relational database [para 27 and 41-44] wherein the input and output schema define various data types of the database [para 27, 30-31]. However, Lankford does not teach that the templates define a particular data type implemented by the schema, as claimed. Furthermore, Lankford does not teach selection of a template; maintaining a software development platform that hosts applications provided by a plurality of developers, wherein the maintaining includes storing the plurality of database templates; and receiving via a graphical user interface of the development platform a selection of one of the database templates, as claimed.

Referring to claim 16, the primary reason for the allowance of the claim, in this instance, is the recitation of receiving, via a user interface, a selection of one of the plurality of database templates that define data types supported for a non-relational database to be used by an application; and in response to the selection, issuing the set of instructions to provision the non-relational database with a schema that implements a particular data type defined by the selected database template, in combination with all claimed limitations, which are not taught by the prior art of record.

The closest prior art Weissman (US Patent 6,212,524) discloses defining a schema using metadata and generating a table via SQL instructions according to the metadata for converting extracted data into a format [Fig 2, elements 210-220 and specification], and also discloses moving staging table data into the datamart using templates [Fig 2, element 270 and specification]. However Weissman’s usage of the templates is not for the purpose of provisioning the datamart with a schema that implements a particular data type defined by the template, or a selection of a template, as claimed. Furthermore, Weissman does not teach receiving via a user interface of the development platform a selection of one of the database templates that define data types supported for a non-relational database to be used by an application, as claimed.


The closest prior art Lankford (US 2019/0377713) teaches applying input and output templates to define an output schema of a non-relational database [para 27 and 41-44] wherein the input and output schema define various data types of the database [para 27, 30-31]. However, Lankford does not teach that the templates define a particular data type implemented by the schema, as claimed. Furthermore, Lankford does not teach selection of a template; maintaining a software development platform that hosts applications provided by a plurality of developers, wherein the maintaining includes storing the plurality of database templates; and receiving via a graphical user 

It is for these reasons that the aforenoted claims define over the prior art.
Claims 2-9 and 17-20 are also allowed by virtue of their dependencies.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


The following is a statement of reasons for the indication of allowable subject matter:  

Referring to claim 12, the primary reason for the indication of allowability of the claim, in this instance, is the recitation of in response to the selection, the computing system issuing a set of data definition language (DDL) instructions to provision the non-relational database with a schema that implements the particular data type defined by the selected database template, in combination with all claimed limitations of claim 11 from which it depends, which are not taught by the prior art of record.

Fig 2, elements 210-220 and specification], and also discloses moving staging table data into the datamart using templates [Fig 2, element 270 and specification]. However Weissman’s usage of the templates is not for the purpose of provisioning the datamart with a schema that implements a particular data type defined by the template, or a selection of a template, as claimed.

The closest prior art Lankford (US 2019/0377713) teaches applying input and output templates to define an output schema of a non-relational database [para 27 and 41-44] wherein the input and output schema define various data types of the database [para 27, 30-31]. However, Lankford does not teach that the templates define a particular data type implemented by the schema, as claimed. Furthermore, Lankford does not teach selection of a template, as claimed.

It is for these reasons that the aforenoted claim defines over the prior art.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHERYL M SHECHTMAN whose telephone number is (571)272-4018.  The examiner can normally be reached on Mon-Fri: 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571-272-3645.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


CHERYL M SHECHTMANPatent Examiner
Art Unit 2167                                                                                                                                                                                                        

/C.M.S/

/ROBERT W BEAUSOLIEL JR/Supervisory Patent Examiner, Art Unit 2167